Lawton, J. P., and Doerr, J.
(dissenting in part). We respectfully dissent for reasons stated in the decision at Supreme Court and upon the authority of Misseritti v Mark IV Constr. Co. (86 NY2d 487) and Rodriguez v Tietz Ctr. for Nursing Care (84 NY2d 841; see also, Abreu v Manhattan Plaza Assocs., 214 AD2d 526, lv denied 86 NY2d 707; Genco v City of New York, 211 AD2d 615, lv denied 85 NY2d 806; Schreiner v Cremosa Cheese Corp., 202 AD2d 657). Consequently, we would affirm. (Appeals from Order of Supreme Court, Erie County, Gorski, J. — Labor Law.) Present — Lawton, J. P., Fallon, Doerr, Balio and Davis, JJ.